Ellsworth, J.
(concurring specially). The principle that a ruling of a trial court denying a motion to direct a verdict, to which no exception is taken by the party making the motion, will not be reviewed on appeal to this court, even in a case where a motion for a new trial on the ground of the insufficiency of the evidence was made and considered by the court after that time, is announced in the case of De Lendrecie v. Peck, 1 N. D. 422, 48 N. W. 342. This holding has not been expressly overruled in any subsequent case, although a modification announcing a rule that I believe is on principle sounder .and more closely within the evident intent of the law regulating appeals .is found in Dahl v. Stakke, 12 N. D. 325, 96 N. W. 353. The modification made does not, however, extend quite to, although it closely approximates, the facts of this case; and I place my concurrence in the above opinion solely upon the ground that a contrary view is not expressly sustained by previous ‘holdings of this court.